Title: To John Adams from Thomas Digges, 26 December 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dear Sir
      
       Decr. 26 1780
      
     
     I have had a sight of yours of the 15th, 17, and 18th Instant and am thankful for their inclosures. Whenever any publications worth notice, come to Your hands, send them in like manner and they will find immediate insertion here. The Courant being now the most generally read paper for early American intelligence, I constantly give the American papers to the publisher of that paper, and at any time, missing of me, You may have occasion to send any thing worth republication You have only to cut out of the papers the articles and inclose them To Mr. Cooper No. 134 Drury Lane London. They will be very thankfully received and will be usefull to us folks here.
     Before this reaches You, the accounts of our Cabinet proceedings with regard to Hostilities and war with Holland will be publickly known. We Englishmen seem in general to be much Elated at the rupture, and have already taken all the Dutch homeward bound fleets, their spice Islands, St. Eustatia &ca. &ca. &ca. The wise ones about the Ministry say there will be no war and that the Cabinet only act in this bullying manner to make the Mynheers truckle to and cry piccavi. They boast much of disunion in Holland, that there will be an insurrection of the people, that the other Cities of Holland are divided from Amsterdam, one province from the other &ca. &ca. &ca. This is the old American tune that they are playing, and will I guess have as little effect upon the Mynheers as upon the Yankees. If an insurrection is effected I guess the purpose will be to make a King of an insignificant Statholder.
     We have no News from the Continent of Ama. A Frigate is arrived from Barbadoes with a most dismal account of losses sustaind in several of the Islands in the W. Indies in a storm which lasted from the 10 to 18th Octor. Barbadoes has sufferd most, 4,000 Inhabitants lost their lives, the principal part of Bridge Town destroyd and all the vessels in that Harbour. Antigua sufferd little—St. Kitts considerably in the shipping and Craft as well as Stores near the Water. Guadaloupe escapd tolerably well. Martinico very much, all the ships being blown out to Sea and several transports with Troops—St. Lucia, Domenica and Grenada (particularly the latter) felt a great share of distress. St. Eustatia sufferd exceedingly. As the dispatches are but just got to London no correct account can be given and you must be referrd to the papers of tomorrow.
     
      I am Yours &ca. &ca. &ca.
      W.C
     
    